Apart from all other considerations, plaintiff’s cause of action against respondent must fall because of the circumstances of the settlement of the suit which appellant brought against Matthew Garte. That action was to recover damages under section 696 of the Civil Practice Act by virtue of Garte having allegedly asserted a false claim of ownership to an automobile upon which a City Marshal had levied after appellant had obtained a judgment of $976.55 against her former husband for unpaid alimony. The minutes of the proceedings, in which the settlement was agreed upon, show that plaintiff consented to accept $1,725 (which sum was paid to her), and that she also agreed that she would not bring any proceedings against anyone but her husband to collect the judgment for unpaid alimony. The acceptance of the settlement under those conditions estops plaintiff from successfully pursuing the instant action. Concur — Botein, P. J., Rabin, Valente, Stevens and Bastow, JJ. [-28 Misc 2d 919.]